DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.  Claims 1-4, 7-9, 12-14 and 25 are pending the subject of this FINAL Office Action.  Claims 5-6, 10-11 and 15-24 are canceled.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-9, 12-14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TYLER (US9511543, issued 12-06-2016, filed 08-24-2013) in view of MACKIE (US20130189435A1, published 07-25-2013). 
As to claim 1, TYLER teaches a system for forming an object comprising: a tool including a support structure, an extruder (delivery mechanism), and a stage (FIG. 9); and a controller including a design interface and a G-code file (tool interface), the controller being operable to: receive a set of inputs using the design interface, the set of inputs specifying (i) an object to be produced, and (ii) one or more functional requirements of the object (col. 6 lines 49-65); select at least a shape of each of a plurality of three dimensional fundamental structures that are to form at least a portion of the object that is to be produced (FIG. 10, col. 10 lines 12-24, main body with pattern 1002 and circular surface with pattern 1004 represents “a plurality of three dimensional fundamental structures” that form the produced electronic device); determine a set of parameters to produce the object, the set of parameters specifying a sequence in which each of the plurality of three-dimensional fundamental structures are to be formed using a continuous length of fiber composite or material, wherein the set of parameters are determined based at least in part on the set of inputs and the selected shape of each of the plurality of three-dimensional fundamental structures; communicate the set of parameters to the tool using the tool interface; and wherein the support structure of the tool is operable to move the delivery mechanism in three-dimensions in accordance with a tool path pattern while the delivery mechanism deposits the continuous length of fiber composite or material onto a region above the stage, in accordance with a three dimensional too path pattern that is based at least in part on the set of input parameters; wherein the three-dimensional tool path pattern 
TYLER does not explicitly teach a rotatable stage. 
However, MACKIE teaches a three-dimensional printing system wherein both the arm holding the printing tool (delivery mechanism) and printable area (stage) is rotatable (FIG. 1, 12, abstract, paragraphs [0043]-[0049]).  Additionally, MACKIE teaches that the addition of a rotatable print platform provides precise positioning of the printhead in the horizontal plane without complexity of multiple linear ways and drives associated with a standard x-y table and allows for use of the entire object platform (paragraph [0051]).  Thus, a skilled artisan at the time of filing would have been motivated to apply the rotating platform as taught by MACKIE to the system for forming an object taught by TYLER in order to provide precise positioning of the printhead with a reasonable expectation of success. 
	As to claim 2, TYLER teaches wherein the controller selects the shape of each of the plurality of three-dimensional fundamental structures based on weight (col. 6 line 66 – col. 7 line 6). 
	As to claim 3, TYLER teaches wherein the one or more functional requirements includes strength (col. 2 lines 27-32, col. 9 lines 60-64).

As to claims 7-8, TYLER teaches wherein a triangular, rectangular or polygonal extrusion nozzle may be used as necessitated by the part (fundamental structure) or economy of manufacture (FIG. 3, col. 5 lines 9-21). 
	As to claim 9, TYLER teaches wherein the numerical control processing unit of the tool interface implements a path for the extruder to form the 3D object (col. 8 lines 11-18). 
	As to claim 12, TYLER teaches wherein the material of the fiver is selected for its weight (col. 6 line 66 – col. 7 line 6).
	As to claim 13, TYLER teaches wherein the secondary material is selected for its conductivity (col. 2 lines 55-61, claims 12 and 28).
	As to claim 14, TYLER teaches wherein the secondary material of the fiber is metal based on a physical or electrical characteristic of the fiber (col. 2 lines 41-48, col. 6 line 66 – col. 7 line 6, col. 7 lines 44-51, claims 12 and 28).
	As to claim 25, TYLER teaches wherein the one or more fabrication characteristics include fabrication speed (i.e. “rate of extrusion,” col. 8 lines 41-62)

Previous Response to Arguments
Applicant's arguments filed 03/12/2020 have been fully considered but they are not persuasive.  Specifically, Applicants’ argue that neither TYLER nor MACKIE discloses a “three dimensional tool path pattern for depositing a continuous length of fiber onto a stage,” or wherein the controller “optimize[s] the three-dimensional tool path based on one or more three dimensional object out of a continuously extruded length of fiber material (FIG. 6-7, 9-10, col. 9 lines 20-38, col. 10 lines 12-24).  This process would not be possible without a “three dimensional tool path pattern.”  Additionally, TYLER provides examples of a continuous composite path extruded in a complex pattern of u-turns or loops (FIG. 6-7, col. 9 lines 20-38).  Finally, TYLER teaches that a processing unit (controller) may include an additional feedback processing unit that gathers feedback from multiple sensors concerning the status of the apparatus and the currently extruding path.  If any feedback is outside designated parameters (fabrication characteristics), the processing unit adjusts the system accordingly to ensure the correct extrusion of the current path.  Examples of monitored parameters include alignment, rate of extrusion, and pressure in pumps and hoses (col. 8 lines 41-62).

Current Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.  First, the following newly amended clauses disclose generic structures capable of performing functions, but do not distinguish those generic structures from the prior art: “the support structure being operable to support and move each of the delivery mechanism and the curation mechanism in three-dimensional space over the rotatable stage”; and “wherein the curation mechanism is configured to instantly cure the continuous length of fiber composite or material as the continuous length of fiber composite or material is deposited onto the region above the stage to form each of the plurality of three-dimensional fundamental structures.”  The specification states that the “curation mechanism [] configured to instantly cure the immediately after extrusion, creating a solid path”).  Thus, neither the support structure nor the curation mechanism are distinguishable over the cited prior art.
Applicants argue that the curation means and extruder of TYLER Figure 5 “would still not provide for a support structure that is operable to position a curation mechanism to follow the delivery mechanism “‘as the delivery mechanism deposits the continuous length of fiber composite or material onto a region above the stage in accordance with a three-dimensional tool path pattern that is based at least in part on the set of input parameters.’”  However, the fact that the curing mechanism in TYLER is attached to the housing with the extruder means that the curing mechanism follows the extruder.  In fact, TYLER states repeatedly that the principle that “[t]he best mode cures the composite material immediately after extrusion, creating a solid path” (see col. 5, ll. 42-44).  This includes 3D paths: “Some embodiments may 3D printer of TYLER uses 3D tool paths.  In sum, the curing device of TYLER follows the extruder in order to immediately cure materials in 3D space.
Finally, Applicants assert with no evidence or explanation that “the disclosure of Mackie cannot be combined with Tyler” because “[a] composite apparatus formed by Tyler and Mackie, for example, would not be capable of operating the extruder of Tyler (as shown in FIG. 5 of Tyler) in a manner that enables the resulting apparatus to "position each of the delivery mechanism and the curation mechanism ... with the curation mechanism following the delivery mechanism as the delivery mechanism deposits the continuous length of fiber composite or material onto a region above the stage in accordance with a three-dimensional tool path pattern that is based at least in part on the set of input parameters," as recited by Claim 1.  However, first, the claimed “support structure” need only be capable of such functions because the claim fails to recite any specific structures of the “support structure.”  This fails to distinguish from TYLER or MACKIE.  In fact, the support structure of TYLER contains a curing mechanism that follows an extruder as explained above.  In addition, Applicants fail to provide reasoning as to why the rotatable stage of MACKIE used in 3D printing could not be used in the 3D printer of TYLER.  In fact, the 3D printer of MACKIE with rotatable stage is used in the same extrusion-based 3D printing as TYLER, which demonstrates that they are analogous prior art 
In sum, the claims remain obvious over the previously cited prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743